 

 

 

  

jfUspsspyy “J
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED.

SOUTHERN DISTRICT OF NEW YORK DOC #:
DATE FILED: 7,

 

 

 

 

 

 

 

 

LIONEL LEWIS,
L8Bev5510 (JGK)

 

Plaintiff,
- against -
MEMORANDUM OPINION
CITY OF NEW YORK et al. AND ORDER
Defendants.

 

JOHN G. KOELTIL, District Judge:

The plaintiff, Lionel Lewis, brings this action under 42
U.S.C. § 1983 against the City of New York, the New York City
Police Department (“NYPD”), Police Officer M. Raleigh of the
23rd Precinct, and two John Doe defendants (collectively, the
“defendants”}. The plaintiff aileges excessive force and false
arrest and false imprisonment. The defendants have moved to
dismiss the plaintiff's complaint under Federal Rule of Civil
Procedure 12(b) (6) for failure to state a claim upon which
relief can be granted. For the reasons explained below, the
defendants’ motion to dismiss the amended complaint is granted
in part and denied in part.

Ir.

In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff's favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

 
2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true all of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When
presented with a motion to dismiss pursuant to Rule 12 (b) (6),
the Court may consider documents that are referenced in the
complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff's possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3d 147, 153 (2d Cir. 2002).

 

 
Ir.

The following factual allegations in the plaintiff's
amended complaint are accepted as true for purposes of this
motion to dismiss.

On June 24, 2015 at 10:30 PM, the defendant police officers
struck the plaintiff with their police car while the plaintiff
was riding his bike. Am. Compl. (If 14-15. The plaintiff suffered
“a broken wrist, fractured ribs, and bruised knees.” Id. 9 16.
The defendant police officers placed the plaintiff in handcuffs
and transported him to Metropolitan Hospital for treatment. Id.
qq 17-18. Thereafter, the plaintiff was arrested and transported
to Rikers Island Correctional Facility. id. @ 19. On June 30,
2015, the plaintiff pleaded guilty to the charge of criminal
possession of stolen goods and was sentenced to time served.
Kelly Decl. Ex. A; Mem. at 13.1

The plaintiff alleges his arrest and injuries were the
result of “a policy and custom of deliberate indifference to the
rights of persons in [the NYPD’s] domain.” Am. Compl. @ 23. The
plaintiff further alleges both the City of New York and the NYPD

knew of the defendant police officers’ tendencies to make

 

t “Tt is well established that a district court may rely on matters
of public record in deciding a motion to dismiss under Rule
12{b) (6)....% Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75

 

(2d Cir. 1998); see also Shmueli v. City of New York, 424 F.3d 231,
233 (2a Cir. 2005) (taking judicial notice of the defendant’s
prosecution in deciding a 12(b) (6) motion to dismiss).

 

 

 
unlawful arrests and use excessive force but failed to take any
preventative or corrective measures. Id.

On June 19, 2018, the plaintiff filed his initial
complaint in this case against the City of New York, the NYPD,
and ten John Doe defendants. Dkt. No. 1. On October 24, 2018,
the plaintiff filed the amended complaint naming Officer Raleigh
as a defendant and reducing the number of John Doe defendants to
two. The defendants now move to dismiss the amended complaint.

Tit.

The defendants argue that the plaintiff's amended complaint

should be dismissed for various reasons discussed below.
A.

The plaintiff names the NYPD as a defendant in this case.
Pursuant to the New York City Charter, “fa]1l actions and
proceedings for the recovery of penalties for the violation of
any law shall be brought in the name of the city of New York and
not in that of any agency.” N.Y.C. Charter Ch. 17 § 396.
Accordingly, the plaintiff’s claims against the NYPD must be
dismissed because the NYPD is a not a suable entity. Johnson v.

N.Y¥.C. Police Dep't, 651 F. App’x 58, 60 (2d Cir. 2016).

 

B.
The defendants argue that the plaintiff's claims for false
arrest and false imprisonment should be dismissed pursuant to

Heck v. Humphrey, 512 U.S. 477 (1994) because the plaintiff

 

 
pleaded guilty in his initial criminal proceedings. The
plaintiff does not oppose the defendants’ arguments. Therefore,
the plaintiff’s claims of false arrest and false imprisonment

are dismissed with prejudice. See, e.g., Jackson v. Fed. Exp.,

 

766 F.3d 189, 198 (2d Cir. 2014) (“[I]n the case of a counseled
party, a court may .. . infer... that relevant claims or
defenses that are not defended have been abandoned.”).

Cc.

The defendants argue that the plaintiff’s excessive force
claims against defendant Raleigh and the two John Doe defendants
are barred by the statute of limitations.

i.

The statute of limitations for § 1983 actions that accrued
in New York State is three years. Hogan v. Fischer, 738 F.3d
509, 517 (2d Cir. 2013) (citing N.Y. C.P.L.R. § 214 (McKinney

2013)); see also Owens v. Okure, 488 U.S. 235, 240 (1989)

 

{noting that courts must “borrow and apply to all § 1983 claims
the . . . state statute of limitations” for personal~injury
torts). Section 1983 claims accrue “when the plaintiff knows or
has reason to know of the injury which is the basis of his

action.” Hogan, 738 F.3d at 518 (quoting Pearl v. City of Long

 

Beach, 296 F.3d 76, 80 (2d Cir. 2002)); see Berman v. Perez, No.

 

17cv2757, 2018 WL 565269, at *2 (S.D.N.Y. Jan. 24, 2018). In

this case, the accrual date for the plaintiff's excessive force

5

 

 
claims is June 24, 2015 -- the date of the plaintiff’s injuries
-~- and therefore the statute of limitations expired on June 24,
2018.

The plaintiff timely filed his original complaint on June
19, 2018, naming the City of New York, the NYPD, and ten John
Does as defendants. On October 24, 2018, after the statute of
limitations had expired, the plaintiff filed an amended
complaint that added Officer Raleigh as a defendant. The
defendants argue that the plaintiff’s addition of Officer
Raleigh is untimely because he was not named as a defendant
within the statute of limitations.

“Generally, ‘John Doe’ pleadings cannot be used to
circumvent statutes of limitations because replacing a ‘John
Doe’ with a named party in effect constitutes a change in the
party sued.” Hogan, 738 F.3d at 517 (internal quotation marks
omitted). The statute of limitations therefore required the
plaintiff to amend his complaint to name Officer Raleigh by June
30, 2018. See id. The plaintiff did not amend his complaint to
identify Officer Raleigh as one of the John Does until October
24, 2018. Accordingly, the plaintiff’s action against the
individual defendants is time barred unless the amended
complaint relates back to his original complaint. See Berman

2018 WL 565269 at *2.

 

 
2.

Rule 15(c) (1) of the Federal Rules of Civil Procedure
governs when an amended pleading may relate back to the date of
the original pleading. Rule 15(c) (1) (A) provides that an amended
pleading relates back when “the law that provides the applicable
statute of limitations allows relation back.”?

Section 1024 of the New York Civil Practice Law and Rules
provides relation back for amendments naming John Doe defendants
when the pleading party (1) “exercised due diligence, prior to
the running of the statute of limitations, to identify the

defendant by name” and (2) “described the John Doe party ‘in

 

2 Neither Rule 15(c) (1) {B) nor (C) applies in this case. Rule

15(c) (1) (8B), which provides that an amended pleading relates back when
“the amendment asserts a claim or defense that arose out of the
conduct, transaction, or occurrence set out -- or attempted to be set
out -- in the original pleading,” does not apply here because the
plaintiff seeks to add a new party which is covered by Rule

15(c}) (1) (C), which adds additional requirements to those contained in
Rule 15(c){1) (B). See Hahn v. Office & Prof'l Fmps. Int’l Union, 107
F. Supp. 3d 379, 384 (S.D.N.Y. 2015); see also Berman 2018 WL 565269
at *3 n3.

 

Rule 15(c) (1) {C) provides relation back for amendments that
identify John Doe defendants only if the plaintiff failed to identify
the John Doe defendant in the original complaint because of a mistake
of identity. Hogan, 738 F.3d at 518. Rule 15(c) (1) (C) does not permit
relation back where “the newly added defendants were not named
originally because the plaintiff did not know their identities.” Id.
at 517. There is no indication here that the plaintiff’s failure to
identify Officer Raleigh in the original complaint was the result of
mistaken identity. Rather, it appears the plaintiff identified the
defendants who allegedly used excessive force on June 24, 2015 as John
Does in his original complaint because he did not know their
identities. Rule 15(c){1)(C) therefore does not permit relation back
here.

 

 
such form as will fairly apprise the party that he is the
intended defendant.’” Hogan, 738 F.3d at 519 (quoting Bumpus v.

N.Y.C. Transit Auth., 883 N.Y.S.2d 99, 104 (2d Dep’t 2009) )

 

(brackets omitted); see also Berman, 2018 WL 565269 at *3.

The parties dispute the extent to which the plaintiff
exercised due diligence in satisfaction of the first § 1024
requirement. The plaintiff claims he experienced difficulty
communicating with his counsel due to his incarceration for an
unrelated matter. Opp. at 5. The plaintiff further claims to
have ordered the original case file from the clerk’s office “on
numerous occasions in the months preceding the filing of the
amended complaint,” but that he only received the file in
October 2018. Id. In response, the defendants argue that none of
the plaintiff’s steps to discover Officer Raleigh’s identity
occurred during the three years between the incident and June
2018. Reply at 2. The defendants also argue that by failing to
engage in “any kind of pre-action discovery” such as filing a
Freedom of Information Law request, the plaintiff automaticaily
failed to exercise due diligence. Id. at 2-3.

The parties do not point to any allegations in the
complaint that discuss the plaintiff’s diligence or lack of
diligence in identifying Officer Raleigh and have not submitted
any affidavits to support their arguments. The statute of

limitations is an affirmative defense that can only be granted

 

 
when it is clear that the action is barred on the face of the

complaint. Harris v. City of New York, 186 F.3d 243, 250 (2d.

 

Cir. 1999); see also Smith v. City of New York, 1 F. Supp. 3d

 

114, 118 (S.D.N.Y¥. 2013). Because the plaintiff's complaint does
not contain allegations that he failed to exercise due diligence
before the statute of limitations ran, such an affirmative
defense is not applicable at this time. Therefore, the motion to
dismiss the excessive force claims against Officer Raleigh and
the two John Doe defendants is denied without prejudice to being
raised at a later time.

D.

The defendants also move to dismiss the excessive force
claims against Officer Raleigh on the merits by asserting a lack
of personal involvement. This argument is without merit.

“[P]ersonal involvement of defendants in alleged
constitutional deprivations is a prerequisite to an award of
damages under § 1983.” Farid v. Ellen, 593 F.3d 233, 249 (2d

Cir. 2010) (citation omitted); see also Estevez v. City of New

 

York, No. 16cv073, 2017 WL 1167379 at *6 (S.D.N.Y. Mar. 28,
2017). In this case, the amended complaint alleges that officer
Raleigh was personally involved in the alleged deprivation of
the plaintiff’s constitutional rights. Indeed, the complaint
makes clear it was Officer Raleigh who, along with two other

John Does, rammed into the plaintiff with a police cruiser while

9

 

 
the plaintiff was riding his bike at night, and then placed
handcuffs on the plaintiff despite the plaintiff's allegedly
broken wrist. The exact details of the incident, such as whether
it was Officer Raleigh who put the handcuffs on the plaintiff,
can be resolved during discovery.
E.

Lastly, the defendants move to dismiss the plaintiff’s
claims against the City of New York.

Under Monell v. Department of Social Services, 436 U.S. 658
(1978), municipalities such as the City of New York may be
liable for damages under § 1983 for injuries inflicted pursuant

to a government policy or custom. See City of Okla. City v.

 

Tuttle, 471 U.S. 808, 810 (1985). A plaintiff may establish the
existence of a municipal policy or custom by showing the
municipality failed to train its employees properly such that
“tthe failure to train amounts to deliberate indifference to the
rights’ of those with whom municipal employees will come into

contact.” Walker v. City of New York, 974 F.2d 293, 297 (2d Cir.

 

1992) (quoting City of Canton v. Harris, 489 U.S. 378, 388

 

(1989)); see also Ochoa v. Bratton, No. 16cv2852, 2017 WL

 

5900552, at *4 (S.D.N.¥. Nov. 28, 2017}.
The plaintiff’s allegations of an unconstitutional
municipal policy are wholly conclusory. They merely recite the

necessary elements of the claim rather than tie the claim to

10

 

 
specific factual allegations. See, ¢.g., Am. Compl. WF 23.
However, the plaintiff’s opposition brief suggests the
possibility that the plaintiff may be able to amend his
complaint to plead sufficient factual allegations to state a
claim for culpability on the part of the City of New York.
Therefore, the plaintiff’s claim against the City of New York is
dismissed without prejudice. The plaintiff may file a second
amended complaint within twenty-one days from the date of this

Opinion.

CONCLUSION

The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the arguments
are either moot or without merit. For the reasons explained
above, the defendants’ motion to dismiss is granted in part and
denied in part.

The plaintiff may file an amended complaint within twenty-
one days after the date of this Opinion.

The Clerk of Court is directed to close all pending
motions.

SO ORDERED.

Dated: New York, New York
July 1, 2019

 

“John G. Koeltl
United States District Judge

11

 

 
